Citation Nr: 1443973	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for dental disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from April 1965 to April 1967, including a year in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Roanoke, Virginia certified the case to the Board.  The Board remanded the case for additional development in November 2012, and again in May 2013.  The case has now been returned to the Board for appellate review.

In addition to the paper claims file, there is an electronic file associated with the Veteran's claim.  A review of the documents in the electronic file reveals evidence that is not duplicative of the evidence in the paper claims file - namely VA treatment records dated between July 2013 and July 2014. 


FINDINGS OF FACT

1.  The Veteran's loss of teeth in service was not the result of combat or due to osteomyelitis.

2.  There is no evidence of "dental trauma" or other injury to the teeth, mouth, or oral cavity during active service.

3.  The Veteran's lost teeth are restorable by prosthesis. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.303, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the required notice in letters sent to the appellant in October and November of 2008.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the appellant's service treatment records, VA treatment records and private treatment records with the claims file.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, pursuant to the November 2012 and May 2013 Board remands, the appellant has been sent supplemental statements of the case (SSOCs) that addressed the issue of an increased rating for the service-connected dental disability and provided the appellant with the text of 38 C.F.R. § 4.150, Diagnostic Codes 9900 to 9916.  Therefore, substantial compliance has been achieved.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim, or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Thus, in general, replaceable missing teeth and periodontal disease are not considered disabilities for purposes of VA compensation.  38 C.F.R. § 3.381(a).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Thus, loss of teeth may be granted service connection for rating purposes only when attributable to bone loss through trauma or disease such as osteomyelitis, and not to the loss of alveolar process as a result of periodontal disease since such loss is not considered disabling.  38 C.F.R. § 4.150, Note to Diagnostic Code 9913.  Moreover, a compensable rating may be granted only when a veteran has lost at least all upper or lower anterior teeth and they are not restorable by prosthesis.  See Diagnostic Code 9913.

The Veteran underwent extensive dental work in service between April 1965 and September 1965; this work began within two weeks of his entry into service.  The dental work included the extraction of teeth numbered 1-19 and 29-32.  The Veteran was fitted for a full upper denture and a partial lower denture.  He contends that he is entitled to compensation for said extracted teeth.

Review of the appellant's service medical and dental records reveals that not one notation includes any mention of any injury to the appellant's face or mouth, to include any dental trauma to any tooth.  Review of the appellant's more recent medical records reveals that he wears upper and lower dentures.  There is no indication anywhere in the evidence of record that the appellant's masticatory surface has not been restored by these prostheses.  There is no evidence of any loss of, or disease of, the maxilla, mandible, condyloid process, coronoid process or hard palate.  There is no evidence of any loss of temporomandibular articulation.

In this case, there is no record that the appellant ever experienced any type of injury to his teeth or mouth while he was on active duty.  Further, the evidence does not show that any one of the teeth extracted from the appellant's mouth during service was lost due to combat or due to a disease such as osteomyelitis as opposed to periodontal disease or other causes.  In addition, the dental work at issue began within two weeks of the Veteran's entry into service.  Furthermore, the evidence does not show that the Veteran's lost teeth (all of his upper and most of his lower teeth) cannot be replaced by prosthesis as is required in order to receive a compensable rating for loss of teeth.  Id.  Rather, the evidence indicates that the Veteran's missing teeth were replaced in service by a full upper denture and a partial lower denture.  Therefore, a compensable evaluation for the Veteran's lost teeth cannot be granted.  

Considering the evidence in light of the applicable regulations, the Board finds that the appellant does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  The evidence indicates that his loss of teeth resulted from his periodontal disease (for which compensation may not be awarded).  Therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable evaluation for dental disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


